DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on page 9 of Applicant’s responses filed 03/03/2022 that Breede does not teach an optical filter that filters out bands of laser light generated by the laser diode alone but only teaches controlling a mode of external resonating cavity, allowing resonant gain for particular wavelengths of light reflecting between the mirror of the laser diode and the mirrors of the DMD.
Examiner respectively disagrees. 
Breede’s “off” mode does not lead to a zero output of power as argued for. In fig. 6, Breede illustrates the output power ranges above zero in an off state. First paragraph under the “Characterization” section further elaborates on this. Breede’s optical filter, which comprises the various components of the digital micromirror display-electronically tunable external cavity laser, filters bands of laser light, that is the beam from the laser diode as shown in figs. 2-3. For instance, in fig. 3, the beam from the laser diode are selectively tuned by the  grating G and the lens L2. 
Applicant further remarks on page 9 that Breede’s external-cavity diode laser light source includes only a broadband bandwidth of only 48 nanometers in contrast to the claimed device’s broadband bandwidth of hundreds of nanometers.
Examiner would like to note that claim 12 and newly included independent claims 31 and 34 do not require a broadband light source with hundreds of nanometers. Furthermore, claims and limitations directed to the broadband light source including a super luminescent diode were rejected by relying on Iftimia, et al., US 20140213897, which teaches a super luminescent diode in paragraph 52.
Applicant further includes that several structural and functional distinctions exist between the claimed invention and the prior art. However, Examiner would like to note that these distinctions are not currently reflected in the claims.
Therefore, Applicant’s remarks have been fully considered and found NOT persuasive and the claims stand rejected.

Withdrawn Objections
The objections to the claims 1, 27 and 29 have been withdrawn pursuant of applicant's amendments filed on 03/03/2022. 

Claim Objections
Claim 12 is objected to because of the following informalities:
	Claim 12 recites “…to form an output of the optical filter in an output path, wherein the output optical path does not direct light back to the broadband light emitter”. The limitation should be amended to recite --the output of the optical path--.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14, 21, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Breede, et al., “External-Cavity Diode Laser Utilizing a Micromirror Device for Spectral Tuning”, Proc. SPIE 6616, Optical Measurement Systems for Industrial Inspection V, 66160R (18 June 2007) in view of Iftimia, et al., US 20140213897. 
	
Regarding claim 12, Breede teaches an optical coherence tomography imaging apparatus (see fig. 11), comprising: 
an interferometer (see fig. 11 for the Swept-Source optical coherence tomography (SS-OCT) system with a digital micromirror display-electronically tunable External Cavity laser” (DMD-ETECAL) as a light source) including: 
(a) a programmable light source (see fig. 4 for the DMD-ETECAL) including: 
a broadband light emitter (see laser diode LD in fig. 4) disposed to direct light to an optical filter (see fig. 4 for the disposition of the laser diode LD with respect to the filter);
wherein the optical filter includes: 
(i) a collimator lens (collimation lens L1) in the path of the directed light from the emitter (see first paragraph under “Experimental Setup” on page 4); 
(ii) a light dispersion optic (see grating G of fig. 4) in the path of incident light from the collimator lens (the grating G is in the path of the incident light from the collimation lens L1) and angularly disposed to produce a spectrally dispersed output beam from the incident light (see the orientation of the grating G and dispersion of the beam); 
(iii) a focusing lens (see lens L2 of fig. 4) in the path of the spectrally dispersed output beam (see first paragraph under “Experimental Setup” on page 4); and 
 (iv) a spatial light modulator (see DMD in fig. 4) in the focal region of the focusing lens, the spatial light modulator disposed to reflect sequential spectral portions of the spectrally dispersed output beam back toward the focusing lens (see second paragraph under “Experimental Setup” on page 4) to form an output of the optical filter in an output path, wherein the output optical path does not direct light back to the broadband light emitter (see fig. 4 for the output ray being directed to mirror M2 which does not go to the laser diode LD); and 
(b) a reference arm (see reference path in fig. 11 and fifth paragraph under “Applications”) in the path of a reference portion of an output beam from the optical filter of the programmable light source (see reference path and its disposition in fig. 11 and fifth paragraph under “Applications”);
(c) a sample arm (see sample path in fig. 11 and fifth paragraph under “Applications”) comprising a probe having a scanning apparatus (see scanner in fig. 11) actuable to scan a sample portion of the output beam of the optical filter of the programmable light source toward a sample and to obtain reflected light from the sample (fifth paragraph under “Applications” on page 9 states that “Fourier transformation and false colour mapping is performed on a modulated spectrum, which leads to a single one dimensional depth profile (medical term: a-scan). By stepwise acquiring data from adjacent positions on the sample, the depth profiles can be put together to 2- or 3-dimensional (b-scan or 3D) images” therefore the sample scanner of the SS-OCT is actuable to scan a sample and further according to the third paragraph under “Applications” on page 9, use obtain reflected signal from a sample ); and 
(d) a photodetector (see fig. 11 for the detector) disposed to generate an output signal according to optical interference between the reflected light and the reference portion of the output from the optical filter of the programmable light source (see fifth paragraph under “Application” on page 9 recombination, that is, the “optical interference” of light from the reference arm and the sample arm.); 
a processor (see computer in fig. 11) that follows programmed instructions (see fig. 11 description for the software) to receive the generated output signal, execute Fourier transform calculations on the received signal, and generate tomographic image data according to the calculations (see fifth paragraph under “Applications” on page 9 which teaches the performing of a Fourier transformation on the modulated spectrum); and 
While Breede teaches a computer which naturally includes a display for presenting data, Breede does not explicitly state a display that is in signal communication with the processor and is configured to display the generated tomographic image data and using a raster scan pattern and using a raster scan pattern.
However, Iftimia teaches a swept-source OCT (see paragraph 39 for the swept-source based OCT instrument) which includes a display (see display 99 of fig. 4) that is in signal communication with the processor and is configured to display the generated tomographic image data (see paragraphs 53 and 56), and according to paragraph 41 generates a low speed raster scan.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s swept-source OCT apparatus to scan using a raster scan the way Iftimia teaches to allow practical uses of the image data generated (paragraph 7 for the simultaneous and real-time display of data) and to provide reliable diagnosis of the region of interest (See paragraphs 5-6 of Iftimia).

Regarding claim 13, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede further teaches wherein the probe is configured for intraoral use (The limitation indicates intended use of the device in claim 1, which is indistinguishable from the device taught by Breede in view of Iftimia and therefore teaches the use of the device intraorally). See MPEP 2114(II). 

Regarding claim 14, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede does not teach wherein the broadband light emitter is a super luminescent diode.
However, Iftimia further teaches wherein the broadband light emitter is a super luminescent diode (see paragraph 52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s swept-source OCT apparatus to include a SLD the way Iftimia teaches to provide reliable diagnosis of the region of interest. See paragraphs 5-6 of Iftimia.

Regarding claim 21, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede further teaches wherein the spatial light modulator comprises an array of independently tiltable reflective surfaces in the focal plane of the focusing lens (see second paragraph under “Experimental Setup” on page 4 which indicates that the micromirrors are tiltable), 
wherein each reflective surface in the array is responsive to a control signal to orient to a first tilt state at a first angle that redirects incident light back toward the focusing lens or to a second tilt state at a second angle (the second paragraph under “Experimental Setup” further states that “Tilting of the pixel is done in digital manner, which means the mirror is either in one stable position or in the other”.), and 
wherein each reflective surface in the array is in the path of incident light of a corresponding wavelength range from the focused, spectrally dispersed output beam (see fig. 4 for the orientation of the DMD).

Regarding claim 23, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede further teaches wherein the spatial light modulator is disposed to generate an ascending sweep through successively increasing wavelengths of the spectrally dispersed output beam (see second paragraph under “Characterization” on page 5 for spectral tuning depicted in fig. 7).

Regarding claim 26, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede further teaches wherein the spatial light modulator is disposed to generate a series of discrete wavelengths of the spectrally dispersed output beam (see fig. 7 and second paragraph under “Characterization” on page 5 for the generated discrete wavelengths) Breede

Regarding claim 27, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede further teaches wherein the light dispersion optic is a diffraction grating (see fig. 4 and first paragraph under “Experimental Setup” on page 4 for the gold-coated diffraction grating G).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Breede in view of Iftimia, as applied to claim 12, and further in view of Jayaraman, et al., US 20070183643.

Regarding claim 22, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede in view of Iftimia fail to teach wherein the spatial light modulator is a digital micro-mirror array.
However, Jayaraman teaches a SS-OCT (see paragraph 9), including an integrated microelectromechanical systems (MEMS) tunable mirror (see fig. 2 and paragraph 42 for the mirror system including mirrors 220 and 230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s optical path length adjusting means 520, as modified by Iftimia, to include MEMS tunable mirrors, the way Jayaraman teaches to provide a complete wavelength tuning ranges. See paragraphs 6-8 of Jayaraman.

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Breede in view of Iftimia, as applied to claim 12, and further in view of Huber, et al., US 20060187537, hereafter referred to as “Huber”.

Regarding claim 24, Breede in view of Iftimia teaches all the limitations of claim 12 above.
 Breede in view of Iftimia fail to teach wherein the spatial light modulator is disposed to generate a descending sweep through successively decreasing wavelengths of the spectrally dispersed output beam. 
However, Huber teaches a system 125 of fig. 36, which includes an interferometer incorporating a Fourier Domain Mode Locking (FDML) light source (see paragraph 139), where, according to paragraph 52 and fig. 1A, a frequency sweep for a particular tunable filter is repeated periodically with a time period, T, in a manner of increasing frequencies from low to high, and therefore decreasing wavelengths from high to low. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s DMD-ETECAL laser, as modified by Iftimia, to produce outbeams with successively decreasing wavelengths the way Huber teaches, for an improved power delivery and enhanced utilization of available spectra as well as increase speed of measurement and imaging over long distances. See paragraph 5 of Huber.

Regarding claim 30, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede in view of Iftimia fail to teach wherein the light source further comprises an optical circulator in the path of light from the broadband light emitter.
However, Huber teaches a hybrid cavity system 23 of fig. 15 and paragraph 105, which includes a circulator (Cir of fig. 15), incorporated into the laser and for directing light. See paragraphs 105-105. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s DMD-ETECAL laser, as modified by Iftimia, to include a circulator as taught by Huber, for improving polarization management. See paragraph 106 of Huber.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Breede in view of Iftimia, as applied to claim 12, and further in view of Furusawa, et al., US 20100309480.

Regarding claim 25, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede in view of Iftimia does not teach wherein the spatial light modulator is disposed to generate an arbitrary sequence of wavelengths of the spectrally dispersed output beam.
However, Furusawa teaches a SS-OCT (see paragraphs 15-16) which includes in paragraph 35 that repetition frequency may be regulated to an arbitrary value by using an optical modulator outside the laser resonator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s apparatus to regulate the frequency and therefore the wavelength to any arbitrary value to increase the speed of the scanning rate. See paragraph 13 of Furusawa. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Breede in view of Iftimia, as applied to claim 12, and further in view of Yasuno, et al., US 20120120408.

Regarding claim 28, Breede in view of Iftimia teaches all the limitations of claim 27 above.
Breede in view of Iftimia does not teach wherein the light source further comprises a prism in the path of the spectrally dispersed output beam from the diffraction grating.
However, Yasuno teaches a SS-OCT (see paragraph 10) where a prism 14 of fig. 1 is provided in the path of spectrally dispersed output beam from a diffraction grating 26 (see paragraphs 53-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s apparatus as modified by Iftimia to include a prism in the path of the spectrally dispersed light beam the way Yasuno teaches for improving the scanning speed of the apparatus. See paragraph 24 of Yasuno. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Breede in view of Iftimia, as applied to claim 12 above, and further in view of Geshwind et al, US 20050270528, hereafter referred to as “Geshwind”. 

Regarding claim 29, Breede in view of Iftimia teaches all the limitations of claim 12 above.
Breede in view of Iftimia does not teach wherein the light dispersion optic is a prism.
However, Geshwind teaches a hyper-spectral spectrometer assembly 10 of fig. 1B including a wavelength dispersing device 16, taught to be a prism according to paragraph 171. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s DMD-ETECAL with a prism as a wavelength dispersing device the way Geshwind teaches to allow operation in a wide range of electromagnetic radiation spectrum. See paragraph 171 of Geshwind.

Claims 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Breede in view of Crowley, et al. 20030020922 and Riza, et., US 20050083534.

Regarding claim 31, Breede teaches an optical coherence tomography imaging apparatus (see fig. 11), comprising: 
an interferometer (see fig. 11 for the Swept-Source optical coherence tomography (SS-OCT) system with a digital micromirror display-electronically tunable External Cavity laser” (DMD-ETECAL) as a light source) including: 
(a) a programmable light source (see fig. 4 for the DMD-ETECAL) including: 
wherein the optical filter includes: 
 (ii) a light dispersion optic (see grating G of fig. 4) in the path of incident light from the collimator lens (the grating G is in the path of the incident light from the collimation lens L1) and angularly disposed to produce a spectrally dispersed output beam from the incident light (see the orientation of the grating G and dispersion of the beam);  
(iii) a focusing lens (see lens L2 of fig. 4) in the path of the spectrally dispersed output beam (see first paragraph under “Experimental Setup” on page 4); and 
 (iv) a spatial light modulator (see DMD in fig. 4) in the focal region of the focusing lens, the spatial light modulator disposed to reflect sequential spectral portions of the spectrally dispersed output beam back toward the focusing lens (see second paragraph under “Experimental Setup” on page 4) 
(b) a reference arm (see reference path in fig. 11 and fifth paragraph under “Applications”) in the path of a reference portion of light from the optical filter in the second optical path (see reference path and its disposition in fig. 11 and fifth paragraph under “Applications”); 
(c) a sample arm (see sample path in fig. 11 and fifth paragraph under “Applications”) comprising a probe having a scanning apparatus (see scanner in fig. 11) actuable to scan a sample portion of light from the optical filter in the second optical path toward a sample in a raster scan pattern and to obtain reflected light from the sample (fifth paragraph under “Applications” on page 9 states that “Fourier transformation and false colour mapping is performed on a modulated spectrum, which leads to a single one dimensional depth profile (medical term: a-scan). By stepwise acquiring data from adjacent positions on the sample, the depth profiles can be put together to 2- or 3-dimensional (b-scan or 3D) images” therefore the sample scanner of the SS-OCT is actuable to scan a sample and further according to the third paragraph under “Applications” on page 9, use obtain reflected signal from a sample ); and 
(d) a photodetector (see fig. 11 for the detector) disposed to generate an output signal according to optical interference between the reflected light and the reference portion of light from the optical filter in the second optical path (see third and fourth paragraphs under “Application” on page 9 for the InGaAs-detectors which are normally used in Fourier Domain OCT such as the disclosed swept source OCT); 
a processor (see computer including a processor in fig. 11) that follows programmed instructions (see fig. 11 description for the software) to receive the generated output signal, execute Fourier transform calculations on the received signal, and generate tomographic image data according to the calculations (see fifth paragraph under “Applications” on page 9 which teaches the performing of a Fourier transformation on the modulated spectrum); and 
Breede does not teach a broadband light emitter disposed to direct light to an optical circulator, 
wherein the optical circulator is disposed in the path of light from the broadband light emitter to direct light to an optical filter along a first optical path and in the path of light from the optical filter to direct light from the optical filter to a separate second optical path, and (i) a collimator lens in the path of the light directed by the circulator along the first optical path. 
However, Crowley teaches an imaging system 390 of fig. 3 including a diffraction grating (118 of paragraph 40) based fiber optic interferometric system 200 of fig. 6 and paragraph 50 including a broadband light emitter (super luminescent diode 102 of paragraph 73) disposed to direct light to an optical circulator (204), wherein the optical circulator is disposed in the path of light from the broadband light emitter to direct light to an optical filter along a first optical path and in the path of light from the optical filter to direct light from the optical filter to a separate second optical path (see paragraphs 54 and 55 for the direction of light from the circulator to a first path along fiber 220 and another path along fiber 210), and (i) a collimator lens (228) in the path of the light directed by the circulator along the first optical path (paragraph 60); 
a display that is in signal communication with the processor and is configured to display the generated tomographic image data (paragraph 50 states that the interferometric system 200 in fig. 6 is used with the imaging system 390 including the display in paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Breede’s system with Crowley’s interferometric system including the broadband light emitter disposed to direct light to an optical circulator, wherein the optical circulator is disposed in the path of light from the broadband light emitter to direct light to an optical filter along a first optical path and in the path of light from the optical filter to direct light from the optical filter to a separate second optical path, and (i) a collimator lens in the path of the light directed by the circulator along the first optical path, as taught by Crowley, as such arrangement allows use of a single processor to process both ultrasound imaging data and optical interferometric imaging data with the same signal processor to display both ultrasound images and OCDR images, thereby reducing costs (paragraph 12), while also enabling increased penetration through attenuative structures while maintaining low average light energy for safe operation (paragraph 77). 
Breede in view of Crowley fail to teach that the spatial light modulator (DMD in fig. 4) reflects sequential spectral portions of the spectrally dispersed output beam subsequently via the optical circulator along the separate second optical path;.
However, within the same field of endeavor, directed to scanning optical interferometry (paragraph 2), Riza discloses a spatial light modulator (14 of fig. 1) which reflects sequential spectral portions of the spectrally dispersed output beam subsequently via the optical circulator along the separate second optical path, stating in paragraph 13 that “One segment of fiber 16 couples light from modulator 14 to a 3-port fiber-optic circulator 18 that directs the light via another fiber 16 segment to the compact remote head optics 20. Light from fiber 16 is collimated by a tiny fiber lens 22 and then incident at the required (e.g. Bragg) angle of a highly dispersive optic device 24, such as a diffraction Grating, photonic crystal superprism, or any other in-line wavelength dispersive 1:2 beam splitting single optic”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s system as modified by Crowley, with a spatial light modulator that reflects sequential spectral portions of the spectrally dispersed output beam subsequently via the optical circulator along the separate second optical path, as taught by Riza, to form a robust ultra-compact passive frontend interferometric optical sensor (paragraph 4).

Regarding claim 32, Breede in view of Crowley  and Riza teaches all the limitations of claim 31.
Breede further teaches wherein the light dispersion optic is a diffraction grating (see fig. 4 and first paragraph under “Experimental Setup” on page 4 for the gold-coated diffraction grating G).

Regarding claim 33, Breede in view of Crowley and Riza teaches all the limitations of claim 32.
Breede in view of Crowley does not teach wherein the programmable light source further comprises a prism in the path of the spectrally dispersed output beam from the diffraction grating.
However, Yasuno teaches a SS-OCT (see paragraph 10) where a prism 14 of fig. 1 is provided in the path of spectrally dispersed output beam from a diffraction grating 26 (see paragraphs 53-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s apparatus as modified by Crowley to include a prism in the path of the spectrally dispersed light beam the way Yasuno teaches for improving the scanning speed of the apparatus. See paragraph 24 of Yasuno. 

Regarding claim 34, Breede teaches an optical coherence tomography imaging apparatus (see fig. 11) for use with a broadband light source, the optical coherence tomography imaging apparatus comprising: 
an interferometer (see fig. 11 for the Swept-Source optical coherence tomography (SS-OCT) system with a digital micromirror display-electronically tunable External Cavity laser” (DMD-ETECAL) as a light source) including: 
wherein the optical filter includes: 
(ii) a light dispersion optic (see grating G of fig. 4) in the path of incident light from the collimator lens (the grating G is in the path of the incident light from the collimation lens L1) and angularly disposed to produce a spectrally dispersed output beam from the incident light (see the orientation of the grating G and dispersion of the beam);  
(iii) a focusing lens (see lens L2 of fig. 4) in the path of the spectrally dispersed output beam (see first paragraph under “Experimental Setup” on page 4); and 
 (iv) a spatial light modulator (see DMD in fig. 4) in the focal region of the focusing lens, the spatial light modulator disposed to reflect sequential spectral portions of the spectrally dispersed output beam back toward the focusing lens (see second paragraph under “Experimental Setup” on page 4) 
(b) a reference arm (see reference path in fig. 11 and fifth paragraph under “Applications”) in the path of a reference portion of light from the optical filter in the second optical path (see reference path and its disposition in fig. 11 and fifth paragraph under “Applications”); 
(c) a sample arm (see sample path in fig. 11 and fifth paragraph under “Applications”) comprising a probe having a scanning apparatus (see scanner in fig. 11) actuable to scan a sample portion of light from the optical filter in the second optical path toward a sample in a raster scan pattern and to obtain reflected light from the sample (fifth paragraph under “Applications” on page 9 states that “Fourier transformation and false colour mapping is performed on a modulated spectrum, which leads to a single one dimensional depth profile (medical term: a-scan). By stepwise acquiring data from adjacent positions on the sample, the depth profiles can be put together to 2- or 3-dimensional (b-scan or 3D) images” therefore the sample scanner of the SS-OCT is actuable to scan a sample and further according to the third paragraph under “Applications” on page 9, use obtain reflected signal from a sample ); and 
(d) a photodetector (see fig. 11 for the detector) disposed to generate an output signal according to optical interference between the reflected light and the reference portion of light from the optical filter in the second optical path (see third and fourth paragraphs under “Application” on page 9 for the InGaAs-detectors which are normally used in Fourier Domain OCT such as the disclosed swept source OCT); 
a processor (see computer including a processor in fig. 11) that follows programmed instructions (see fig. 11 description for the software) to receive the generated output signal, execute Fourier transform calculations on the received signal, and generate tomographic image data according to the calculations (see fifth paragraph under “Applications” on page 9 which teaches the performing of a Fourier transformation on the modulated spectrum); and 
	Breede does not teach (a) an input optical path illuminable by the broadband light source, the input optical path directing light to an optical filter via an optical circulator, wherein the optical circulator is configured to direct light to the optical filter along a first optical path and to direct light from the optical filter along a separate second optical path, and (i) a collimator lens in the path of the light directed by the circulator along the first optical path;
However, Crowley teaches an imaging system 390 of fig. 3 including a diffraction grating based fiber optic interferometric system 200 of fig. 6 and paragraph 50 including (a) an input optical path illuminable by the broadband light source (super luminescent diode 102 of paragraph 73), the input optical path directing light to an optical filter via an optical circulator(204), wherein the optical circulator is configured to direct light to the optical filter along a first optical path and to direct light from the optical filter along a separate second optical path (see paragraphs 54 and 55 for the direction of light from the circulator to a first path along fiber 220 and another path along fiber 210), and (i) a collimator lens (228)  in the path of the light directed by the circulator along the first optical path (paragraph 60);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Breede’s system with Crowley’s interferometric system including (a) an input optical path illuminable by the broadband light source, the input optical path directing light to an optical filter via an optical circulator, wherein the optical circulator is configured to direct light to the optical filter along a first optical path and to direct light from the optical filter along a separate second optical path, and (i) a collimator lens in the path of the light directed by the circulator along the first optical path, as taught by Crowley, as such arrangement allows use of a single processor to process both ultrasound imaging data and optical interferometric imaging data with the same signal processor to display both ultrasound images and OCDR images, thereby reducing costs (paragraph 12), while also enabling increased penetration through attenuative structures while maintaining low average light energy for safe operation (paragraph 77).
Breede in view of Crowley fail to teach that the spatial light modulator (DMD in fig. 4) reflects sequential spectral portions of the spectrally dispersed output beam subsequently via the optical circulator along the separate second optical path;.
However, within the same field of endeavor, directed to scanning optical interferometry (paragraph 2), Riza discloses a spatial light modulator (14 of fig. 1) which reflects sequential spectral portions of the spectrally dispersed output beam subsequently via the optical circulator along the separate second optical path, stating in paragraph 13 that “One segment of fiber 16 couples light from modulator 14 to a 3-port fiber-optic circulator 18 that directs the light via another fiber 16 segment to the compact remote head optics 20. Light from fiber 16 is collimated by a tiny fiber lens 22 and then incident at the required (e.g. Bragg) angle of a highly dispersive optic device 24, such as a diffraction Grating, photonic crystal superprism, or any other in-line wavelength dispersive 1:2 beam splitting single optic”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Breede’s system as modified by Crowley, with a spatial light modulator that reflects sequential spectral portions of the spectrally dispersed output beam subsequently via the optical circulator along the separate second optical path, as taught by Riza, to form a robust ultra-compact passive frontend interferometric optical sensor (paragraph 4).


Regarding claim 35, Breede in view of Crowley and Riza teaches all the limitations of claim 34.
Breede does not teach wherein the broadband light emitter is a super luminescent diode.
However, Crowley further teaches wherein the broadband light emitter is a super luminescent diode (super luminescent diode 102 of paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Breede’s system with Crowley’s interferometric system including the broadband light emitter is a super luminescent diode, as taught by Crowley, as such arrangement allows use of a single processor to process both ultrasound imaging data and optical interferometric imaging data with the same signal processor to display both ultrasound images and OCDR images, thereby reducing costs (paragraph 12), while also enabling increased penetration through attenuative structures while maintaining low average light energy for safe operation (paragraph 77). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793            
                                                                      
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793